t c memo united_states tax_court john t o’donnell and ellen j norris o’donnell petitioners v commissioner of internal revenue respondent docket no 22230-08l filed date donald g koch jacob zelmanovitz john p fazzio and jacob delmano for petitioners justin l campolieta frederick c mutter mimi m wong and rose e gole for respondent memorandum opinion cohen judge this case was commenced under sec_6330 in response to a notice_of_determination concerning collection action that sustained a levy with respect to petitioners’ unpaid federal_income_tax liabilities for and the issue for decision is whether the appeals settlement officer abused his discretion in refusing petitioners’ suggested installment_agreement unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background all of the facts have been stipulated and the stipulated facts are incorporated as our findings by this reference petitioners resided in new york at the time they filed their petition on or about date a final notice--notice of intent to levy and notice of your right to a hearing date notice_of_levy relating to the collection of petitioners’ outstanding income_tax liabilities for and was sent to petitioners petitioners did not request a sec_6330 hearing in response to this notice on or about date petitioners’ representative ronny buni mailed to the internal_revenue_service irs a letter transmitting a form 433-a collection information statement for wage earners and self-employed individuals dated date as well as copies of petitioners’ forms w-2 wage and tax statement for the taxable_year in the letter buni proposed as a collection alternative for the irs to consider an installment_agreement with a monthly payment starting at dollar_figure and increasing to dollar_figure monthly for the subsequent year and eventually to dollar_figure for the second subsequent year on or about date a final notice--notice of intent to levy and notice of your right to a hearing date notice_of_levy was sent to petitioners the date notice_of_levy related to the collection of petitioners’ outstanding income_tax liabilities for and on or about date petitioners submitted to the irs a form request for a collection_due_process or equivalent_hearing although petitioners listed the taxable years through on their date form they had forfeited their right to administrative review by the office of appeals with respect to and because they did not request a hearing in response to the date notice_of_levy for and petitioners’ outstanding liabilities consisted only of the assessed balance of tax shown as due but unpaid on joint income_tax returns filed by petitioners plus statutory additions to tax and statutory interest accruals on or about date settlement officer michael smith sent to petitioners a letter for the purpose among other things of scheduling a telephone hearing and requesting that petitioners provide the following information an updated form 433-a each of petitioners’ final pay statements for petitioners’ most recent checking account statements and a copy of the yearend account statements for petitioners’ treasury bond sec_401 retirement cref money market and cref stock accounts on or about date petitioners’ representative buni sent two packages to the settlement officer the first package was a fax transmitting an updated form 433-a dated date and signed by buni the second was a package of documents containing additional financial information on or about date a telephone conference was held between buni and the settlement officer during which the parties discussed a potential installment_agreement involving an upfront lump-sum payment out of current_assets on or about date the settlement officer contacted the law firm representing petitioner and spoke with donald koch of that firm koch informed the settlement officer that buni was no longer with the firm but that koch would be representing petitioners on behalf of the firm the settlement officer continued discussions with koch concerning a potential installment_agreement proposal by petitioners and the possibility of a potential upfront lump-sum payment by petitioners on or about date the settlement officer and koch discussed by telephone a potential installment_agreement the settlement officer inquired as to whether petitioners’ investment accounts listed as assets on line of the form 433-a could be liquidated to provide for an upfront lump-sum payment as a start to a possible five-year installment_agreement koch indicated that he had not yet discussed the investment accounts with petitioners but that he would discuss a possible liquidation of those accounts and get back to the settlement officer within to days on or about date the settlement officer and koch had a telephone conversation during which the settlement officer requested that petitioners make a proposal for a collection alternative koch indicated that he still needed to speak with petitioners however he further indicated that petitioners had significant outstanding liabilities to other creditors including new york state and credit card companies and that emptying the investment accounts and paying only the irs might not be a feasible course of action because the other creditors could commence collection efforts with respect to income and assets needed to pay the irs on or about date the settlement officer and koch had a telephone conversation and discussed a number of matters regarding petitioners’ liabilities koch pointed out that there were two errors on the date form 433-a first the statement incorrectly listed petitioners’ cref and sec_401 retirement accounts as assets koch indicated that these inclusions were improper because petitioners were unable to access those funds in response the settlement officer requested that petitioners substantiate that the retirement_funds were unavailable and if so then they would not be taken into consideration in determining petitioners’ ability to pay second koch indicated that petitioners’ other investment accounts had previously been liquidated to pay petitioners’ federal_income_tax liability and should not have been listed as current_assets on the statement in response the settlement officer noted that the funds held in the liquidated accounts exceeded petitioners’ total federal_income_tax liability and asked that petitioners provide an accounting of how the additional funds were spent koch agreed to provide this information as well as updated financial statements also requested by settlement officer smith including a revised form 433-a during the date conference koch proposed an installment_agreement commencing with a monthly payment of between dollar_figure and dollar_figure that would increase after a year to between dollar_figure and dollar_figure a month in response the settlement officer indicated that according to his calculations and given petitioners’ current net monthly income petitioners could afford a larger monthly installment_payment the settlement officer also expressed his concern that a number of petitioners’ claimed living_expenses exceeded the national and local standard allowances without an agreement that would pay the liability in full within five years many of these conditional living_expenses would not be allowed in determining petitioners’ ability to pay on or about date koch faxed to the settlement officer a package of documents including a letter from koch supporting financial documentation and an updated form 433-a dated date signed by petitioners the cover letter from koch explained that petitioners’ nonretirement investment account was closed on date after withdrawal of dollar_figure and the funds were transferred into an account held by petitioners’ 28-year-old son of the total amount dollar_figure was returned to petitioners and used to pay new york state and federal income_tax liabilities and the balance remained in petitioners’ son’s account and was used to pay his tuition tuition loans credit card debt and living_expenses the july form 433-a reflected gross monthly income of dollar_figure cash on hand of dollar_figure investments of dollar_figure and a vehicle valued at dollar_figure that statement reported monthly expenses of dollar_figure including the following food clothing and misc housing and utilities vehicle operating costs public transportation out-of-pocket health care court ordered payments tuition fees legal fees taxes credit card payments dollar_figure big_number big_number big_number big_number big_number big_number big_number included with the documents petitioners submitted to the settlement officer on date was a copy of a billing statement from counsel to petitioners that described services as reviewed form 433a and bankruptcy analysis spreadsheets in preparation for meeting with clients prepared outline meeting with dr and mrs o’donnell - reviewed all calculations and explained that bankruptcy is the only total solution to the problem but they need to wait before filing we will try to reach a settlement at the cdp hearing to tide them over for one year or some portion thereof and then file an offer_in_compromise based on a bankruptcy which should hold off irs collection for another year or more on or about date koch faxed another letter to the settlement officer stating among other things i have included the minimum amount needed to pay monthly credit card charges as an allowable expense if dr o’donnell fails to meet his duties to these creditors the debt will quickly become a judgment and the creditors will levy his earnings not only will such an outcome force him to default on any installment arrangement that we agree to but it is likely to force him into bankruptcy exercise of his right to bankruptcy relief will be costly to the irs since more than half of his tax debt is dischargeable now and nearly another will become dischargeable within a year following conclusion of the cdp hearing the settlement officer responded on date in a voicemail message that he memorialized in his notes as follows it was clear from the information that you sent me that dr o’donnell’s intent is to delay collection as much as he can until all the liability is dischargeable in bankruptcy its his intent to pay his credit card bills and new york state taxes in preference to payment of the federal taxes there is information that you sent me that he has been making large cash withdrawals from his own morgan stanley account and putting it into the checking account of his stepson jeremy norris you know which all of this is the intent to defeat collection i asked you a few weeks ago whether he was sincere in wanting to take care of his taxes the information that you sent me convinced me that he’s not sincere that he’s just attempting to not pay so i have sustained the levy its my opinion that the collection office should levy as much as possible prior to the taxpayer filing bankruptcy which is his intent and especially so in consideration the fact that he’s transferring assets ok on or about date the settlement officer spoke with koch and communicated his determination to sustain the proposed collection action the settlement officer reviewed the information petitioners submitted and determined the amounts of petitioners’ allowable expenses he disallowed completely the expenses for tuition fees and credit card payments applied standard allowances for food clothing and misc housing and utilities vehicle operating costs and public transportation_expenses and allowed entirely--without verification--the expenses claimed for out-of-pocket health care court ordered payments taxes and legal fees the settlement officer determined petitioners’ total allowable expenses to be dollar_figure as follows food clothing and misc housing and utilities vehicle operating costs public transportation out-of-pocket health care court ordered payments tuition fees legal fees taxes credit card payments dollar_figure big_number big_number big_number big_number big_number on date the settlement officer issued the notice_of_determination concerning collection action s under sec_6320 and or sustaining respondent’s proposed use of a levy to collect petitioners’ outstanding income_tax liabilities for and the notice explained we determine that the collection office may levy as proposed to collect these taxes the taxpayer’s payment proposal is not viable because it does not offer in payment any of the taxpayer’s investment_assets which the taxpayer acknowledged he could obtain the taxpayer did not provide complete financial information in regard to substantial withdrawals from his morgan stanley account the information provided establishes that he recently moved some of the funds in these accounts to a checking account owned by his step son in addition the proposal initially offers just dollar_figure monthly from current income which exceeds dollar_figure per month the proposed payment amount is not consistent with the taxpayer’s ability to pay when the government’s allowable expense standards are employed information provided establishes the taxpayer’s intent to simply hold off irs collection until a bankruptcy can be filed the taxpayer’s returns for the years through were filed at the end of the and returns were filed in date the return was the first return in ten years to have been filed timely all these returns reflected a substantial_underpayment of the tax on the return john o’donnell is a physician at st clare’s hospital in new jersey he is also self-employed as a psychiatric consultant ellen o’donnell is a nurse working at st luke’s hospital in manhattan these assessments are all the result of returns the taxpayers filed without full payment of the liability the taxpayer’s income was dollar_figure or dollar_figure per month on average the taxpayer’s income grew to dollar_figure or dollar_figure per month on average subsequent information provided by your attorney establishes that this payment proposal was not intended to be a means to pay your full liability over the long term notes of your april 4th meeting with mr koch establish that the dollar_figure per month installment_payment proposal was intended to hold off irs collection for one year or a portion thereof pending a bankruptcy filing aside from your current income you have not fully disclosed the availability of liquid_assets to pay these liabilities your liquid_assets as shown on your financial statement include dollar_figure in investments and dollar_figure in the bank appeals’ discussions with mr buni and mr koch addressed the availability of your investment accounts and pension funds your representative reported on june 11th that these funds in morgan stanley investment accounts and in tiaa-cref accounts had been used to pay your current taxes or were not available to you the statement that the investment funds were no longer available was never substantiated the information provided to appeals indicates you had transferred approximately dollar_figure last fall from your own morgan stanley accounts to the checking account held by your stepson jeremy norris while there is insufficient information to conclude this was constructively fraudulent it certainly qualifies as a suspicious transaction that merits further consideration by the collection office the transfer of liquid funds to a relative was never disclosed in any conversations with appeals on june 23rd we learned that you told your representative you were able to access your tiaa-cref accounts this was never disclosed at the time to appeals in any of our discussions in his notes of may 27th your attorney wrote that he believes you should use the investment accounts to pay nys taxation a junior creditor and credit cards debts and non-dischargeable taxes in anticipation of a future bankruptcy filing at no time did your representative make a payment proposal that would include any of your liquid funds on hand he wrote on june 6th that he would try to avoid paying a lump sum payment from the funds you have available a full accounting of the withdrawals and availability of your investment accounts and retirement_funds was never provided to appeals it was requested more than once during the course of this hearing we determine that the collection office may levy as proposed to collect these assessments as you have not offered a payment proposal that is commensurate with your ability to pay from current income you have not offered to pay anything from the liquid funds you have access to you have never made a payment since the date of assessment of any of these liabilities it is our conclusion that it is unlikely that you will pay these liabilities voluntarily to the best of your ability if levy action is not taken your intent to delay collection until such time as you could have these liabilities discharged in bankruptcy underscores the need for levy action you raised no other issues in this due process hearing petitioners are not challenging the existence or the amount of their underlying liability for tax additions to tax and interest for or nor do petitioners challenge that the office of appeals properly verified that the requirements of any applicable law or administrative procedure had been met the petition in this case was filed date the case was called for trial on date and the parties filed a stipulation of facts and exhibits and moved for submission of the case under rule the motion was granted and the court ordered simultaneous briefs with opening briefs due_date respondent’s brief was timely filed but on date petitioners filed a petition in bankruptcy they did not file a brief an automatic_stay under u s c sec_362 was in effect until date at the request of the parties a discretionary stay was thereafter entered because of the pendency of an adversary proceeding commenced date in the bankruptcy court because the bankruptcy case was still pending without discernible activity four years after this case was submitted the court ordered petitioners to file an answering brief so that this case could be resolved in that brief petitioners argue that the notice_of_determination was an abuse_of_discretion because the settlement officer made inappropriate adjustments to their allowed monthly expenses petitioners also contend that the settlement officer misinterpreted the legal bills petitioners provided that showed a discussion of bankruptcy strategy between petitioners and their counsel discussion sec_6330 provides for notice and opportunity for a hearing before the irs may levy upon the property of any person under sec_6330 the determination to proceed with a collection action shall take into consideration whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary petitioners do not challenge their underlying self-reported liabilities or that the settlement officer followed verification procedures required under sec_6330 they recognize that our review in these circumstances is for abuse_of_discretion abuse_of_discretion may be found if action is arbitrary capricious or without sound basis in fact or law 129_tc_107 112_tc_19 sec_6159 authorizes installment agreements with taxpayers to facilitate collection of the taxpayers’ liabilities and these agreements are within the discretion of the irs see sec_301_6159-1 proced admin regs in reviewing for abuse_of_discretion we do not recalculate a taxpayer’s ability to pay and substitute our judgment for that of the settlement officer see aldridge v commissioner tcmemo_2009_276 slip op pincite see also 125_tc_301 aff’d 469_f3d_27 1st cir 124_tc_165 aff’d 454_f3d_782 8th cir hult v commissioner tcmemo_2007_302 petitioners in their brief suggest interpretations of the billing records containing discussion of bankruptcy strategy different from those drawn by the settlement officer in his notes they contend that bankruptcy was intended only as an option not as something intended to be done after time had passed to make more of their liabilities subject_to discharge this argument is apparently intended to counteract a question from the settlement officer concerning their sincerity about paying their federal tax_liabilities there is no evidence in the record supporting petitioners’ explanation and the settlement officer’s interpretations are not unreasonable his interpretation was validated by what subsequently occurred in this case in any event the notice_of_determination does not rely on a subjective reaction to the billing records although petitioners dispute the settlement officer’s calculation of their allowable monthly expenses they acknowledge the settlement officer ultimately based his decision to reject petitioners’ proposed installment_agreement on his contention that petitioners’ present ability to pay far exceeded what they offered to pay whereas the settlement officer calculated that petitioners could afford to pay at least dollar_figure per month towards their outstanding liability the actual amount that petitioners could afford was at most dollar_figure the amount they offered however was only dollar_figure to dollar_figure per month increasing to between dollar_figure and dollar_figure after a year petitioners contend in effect that the settlement officer was required to engage in unlimited exchanges to verify the information that petitioners provided even after alleged errors in that information had been corrected multiple times over months of negotiations in view of the stipulated history of those negotiations we cannot conclude that the settlement officer acted arbitrarily because his determination was reasonably based on the information petitioners provided we cannot conclude that it was without foundation in fact or law in reviewing the determination we do not recalculate petitioners’ ability to pay in installments but the record confirms that their ability significantly exceeded their offer the settlement officer did not abuse his discretion in sustaining the levy we have considered the arguments of petitioners for a contrary result they are either irrelevant to our conclusion or without merit to reflect the foregoing decision will be entered for respondent
